DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/30/22 has been entered.
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2,7-8 and 10-13are rejected under 35 U.S.C. 103 as being unpatentable over McKinley (US 2,358,523) in view of Heckman (US 6,325,879) further in view of Miyashita (US 6,691,439).
Regarding claims 1-2, McKinley (fig. 1) discloses a labeled article comprising: 
a label 14; and 
an article 2, said article having a top end, a bottom end, a bottom surface, and at least one side surface, said at least one side surface extending between said top end and said bottom end; 
wherein said label 14 is positioned at a lower portion of said side surface of said article 2.
McKinley fails to disclose said label 14 being positioned around a lower portion of said side surface of said article to confront said side surface, and not extending past said bottom end of said article; and wherein said label extends from the bottom end of the article toward the top end of the article less than 50% of the length of the article between the bottom end to the top end; wherein a bottom edge of said label is substantially flush with a boundary between the side surface of the article and the bottom surface of the article.  
However, Heckman teaches an article having a label L having a length less than 50% of the length of the article, wherein the label is positioned around the article (figs. 5-6).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed, to have positioned the label 14 of McKinley around the article and made the length less than 50% of the length of the article, for the predictable result of providing a label that is not easily removed and that is not bigger than necessary in order to cut cost of manufacturing.
Regarding the label not extending past said bottom end of said article, wherein a bottom edge of said label is substantially flush with a boundary between the side surface of the article and the bottom surface of the article, Miyashita teaches a shrink label 1 extending from a bottom end of an article wherein a bottom edge of said label is substantially flush with a boundary between the side surface of the article and the bottom surface of the article (fig. 2).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed, to have made the shrink label of the modified McKinley extend from the bottom end of the article with the label being substantially flush with a boundary between the side surface of the article and the bottom surface of the article, as taught by Miyashita, for the predictable result of preventing accidental peeling of the label.
Regarding claim 7, the modified McKinley further discloses the at least one side surface of the article has a substantially circular cross-section at the location where the label confronts the at least one side surface, and wherein the label is sized and positioned relative to the article such that it wraps 3700 around the at least one side surface (figs. 2-6 of Heckman).
Regarding claim 8, Heckman further teaches the label is heat shrunk to confront and conform to the article.  
It would have been obvious to one of ordinary skill in the art at the time the invention was filed, to have made the label of the modified McKinley, heat shrunk, for the predictable result of providing a label that is not easily removed.
Regarding claims 10-12, the modified McKinley fails to disclose said label extending from the bottom end of the article toward the top end of the article less than, 20%, and 12% or between ½" to 1" of the length of the article between the bottom end and the top end.  
However, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to have modified the size of the label of the modified McKinley, since the claimed values are merely an optimum or workable range.  It has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.
Regarding claim 13, Heckman further teaches an adhesive 15 applied to a surface of the label, such that the adhesive 15 is positioned between the label and the article (fig. 5 and col. 2, lines 52-56).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed, to have provided the label of the modified McKinley, an adhesive, for the predictable result of holding the label in position at least long enough for the label to be wrapped around the article as further taught by Heckman in col. 2, lines 52-56. 
 
Claims 3-6 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over McKinley (US 2,358,523) in view of Heckman (US 6,325,879) further in view of Miyashita (US 6,691,439) as applied to claim 1 above, further in view of Mitchell (US 10,023,359).
Regarding claims 3-5, the modified McKinley discloses all elements of the claimed invention as applied to claim 1 above, except for:
said label including a machine direction-oriented film; 
said label being a single ply machine direction-oriented polyolefin pressure sensitive label; and 
said label including a blend of polyethylene and polypropylene.  
However, Mitchell teaches a single ply machine direction- oriented polyolefin pressure sensitive label 18 including a blend of polyethylene and polypropylene (col. 7, lines 46-47 and col. 16, lines 44-45).
It would have been obvious to  one of ordinary skill in the art at the time the invention was filed, to have made the label of the modified McKinley device, of the claimed material, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.
Regarding claim 6, the modified McKinley fails to disclose said label including greater than 50% polypropylene.  
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to have provided the label of the modified McKinley greater that 50% polypropylene, since the claimed values are merely an optimum or workable range.  It has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.
Regarding claim 14, Mitchell further teaches a pressure sensitive adhesive (col. 1, lines 18-20).
It would have been obvious to  one of ordinary skill in the art at the time the invention was filed, to have made adhesive of the label of the modified McKinley device, a pressure sensitive adhesive, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.

Claims 15 and 17-2-21 are rejected under 35 U.S.C. 103 as being unpatentable over McKinley (US 2,358,523) in view of Heckman (US 6,325,879) further in view of Miyashita (US 6,691,439) as applied to claim 1 above, further in view of Lorence (US 8,282,754).
Regarding claims 15 and 21, the modified McKinley fails to disclose the label being a shrink sleeve label having a film comprising polyvinyl chloride.
However, Lorence teaches a label made of shrink film formed from polyvinyl chloride (col. 7, lines 28-32).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to have made the label of the modified McKinley a shrink film formed from polyvinyl chloride, as taught by Lorence, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.
Regarding claims 17-19, the modified McKinley fails to disclose said label extending from the bottom end of the article toward the top end of the article less than, 20%, and 12% or between ½" to 1" of the length of the article between the bottom end and the top end.  
However, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to have modified the size of the label of the modified McKinley, since the claimed values are merely an optimum or workable range.  It has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.
Regarding claim 20, the modified McKinley fails to disclose an adhesive applied to a surface of the label, such that the adhesive is positioned between the label and the article.  
However, Heckman further teaches an adhesive 15 applied to a surface of the label, such that the adhesive 15 is positioned between the label and the article (fig. 5 and col. 2, lines 52-56).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed, to have provided the label of the modified McKinley, an adhesive, for the predictable result of holding the label in position at least long enough for the label to be wrapped around the article as further taught by Heckman in col. 2, lines 52-56. 

Response to Arguments
Applicant’s arguments have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BLAINE GIRMA NEWAY whose telephone number is (571)270-5275. The examiner can normally be reached Monday - Friday 9:00 AM- 5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony Stashick can be reached on 571-272-4561. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BLAINE G NEWAY/Examiner, Art Unit 3735   

/Anthony D Stashick/Supervisory Patent Examiner, Art Unit 3735